Per Curiam.

It was improper in the plaintiff’s attorney to refuse an inspection of the papers, or not to furnish sufficient extracts from them, to enable the defendant’s attorney to make the case. It is therefore ordered, that the defendant have time to make a case until eight days after the expiration of the present term, and that the plaintiff’s attorney furnish the papers required for that purpose, or suffer the defendant’s attorney to take sufficient extracts from the same, and that the proceedings in this cause remain in their present state, until the further order of the court.(a)

(a) See 2 Grab. Frac. 2d ed. 331 ; and see note to Jackson, ex dem. Low v. Hornbeck, infra, 115.